ALLOWABILITY NOTICE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a recyclable retort polyester film as set forth in claim 1.  The nearest prior art is Brumbaugh (US 2018/0346222 A1), which teaches a polyester film comprising a heat seal layer comprising polyethylene terephthalate or polybutylene terephthalate and blends thereof ([0038]).  However, Brumbaugh does not disclose that the heat seal layer comprises isophthalic acid, neopentyl glycol, 1,4-cyclohexane dimethanol that are free in the layer as claimed and not part of a polyester polymer.  It does not appear that it would have been obvious to include isophthalic acid, neopentyl glycol, 1,4-cyclohexane dimethanol that are free in the layer as claimed.  Additionally, Brumbaugh does not disclose polyethylene terephthalate-1,4-cyclohexane dimethanol ester or a polyester layer comprising a polyester composition comprising polyester resin made from recycled PET bottle flakes and being processed by physical or chemical methods, wherein the polyester resin has an inherent viscosity between 0.62 dl/g an 1.0 dl/g. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782